DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 12, 14, 16-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2008/0102247) in view of Kitade et al. (US 2009/0118414) and Fujita et al. (US 5331054).
Regarding claims 1, 4-5, 10, 12 and 21, Matsuo discloses biaxially oriented, i.e. stretched, polypropylene film for capacitors (paragraph 0018) comprising a polypropylene resin having ethylene units, and the content of the ethylene unit is 2% by mole or less (paragraph 0024), wherein the polypropylene resin containing a propylene homopolymer (paragraph 0024) and ethylene-propylene copolymer (paragraph 0050) in an amount of 10 pars by mass (9.09 mass%) (paragraph 0051) and the biaxially stretched polypropylene film having a thickness of 1 to 4 microns (paragraph 0055). 
Matsuo discloses ethylene-propylene copolymer (paragraph 0050) in an amount of 9.09 mass%, while the present claims require 10 to 45 mass%.
It is apparent, however, that the instantly claimed amount of ethylene propylene copolymer and that taught by Matsuo are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of ethylene propylene copolymer disclosed by Matsuo 
Alternatively, since the instant specification is silent to unexpected results, the specific amount of ethylene propylene copolymer is not considered to confer patentability to the claims. As certain properties are a variable that can be modified, among others, by adjusting the amount of ethylene propylene copolymer (paragraph 0051), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of ethylene propylene copolymer in polypropylene film to obtain the desired properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Matsuo is silent regarding the copolymer weight average molecular weight and a molecular weight distribution.
Kitade discloses propylene resin composition comprising ethylene-propylene copolymer having weight average molecular weight of 250,000 to 1,000,000 to obtain improved heat resistance and impact resistance (paragraphs 0042, 0059, 0124). Given 
It would have been obvious to one of ordinary skill in the art to use specific ethylene-propylene copolymer of Kitade in the film of Matsuo to obtain improved heat resistance and impact resistance.
Matsuo in view of Kitade is silent regarding the copolymer molecular weight distribution.
Fujita discloses propylene copolymer composition wherein the propylene copolymer has a molecular weight distribution within a range from 4 to 9 to obtain film forming properties (col 13, lines 23-32).
It would have been obvious to one of ordinary skill in the art to use the specific molecular weight distribution of Fujita in the copolymer of Matsuo in view of Kitade to obtain film forming properties.
Regarding claims 6-7, 14, 16-18 and 20, Matsuo in view of Kitade and Fujita discloses the film of claim 1, wherein given that the composition of Matsuo in view of Kitade and Fujita is the same as presently claims including the copolymer of Kitade with the weight average molecular weight, it is clear that the film of Matsuo in view of Kitade and Fujita would intrinsically possess the same properties as claimed in present claims.
Regarding claim 8, Matsuo in view of Kitade and Fujita discloses the film of claim 1, wherein Matsuo discloses metallizing process on the film, i.e. metal film on one side of the film, (paragraph 0056).
Alternatively, it would have been obvious to one of ordinary skill in the art to use the metallizing process, i.e. metal film, on one side of the polypropylene film in order to produce effective capacitor.
Regarding claim 9, Matsuo in view of Kitade and Fujita discloses the film of claim 1, wherein a capacitor is obtain using the film of claim 1 (paragraph 0018).

Response to Arguments

Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Matsuo and Kitade do not discuss the molecular weight distribution of the ethylene propylene copolymer. It is agreed and which is why Fujita reference is brought to teach the missing limitation.
Applicant point to examples in the specification for unexpected results. However, it is noted that the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. The examples disclose specific types and amounts of polypropylene homopolymer and ethylene propylene copolymer while the claim recites any type and broad amounts of polypropylene homopolymer and ethylene propylene copolymer having weight average molecular weight of 450,000 to 700,000 and a molecular weight distribution of 5 to 6.9. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SAMIR SHAH/Primary Examiner, Art Unit 1787